United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 09-2057
      ___________

Wendell Dwayne O’Neal,                  *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
Nina C. Cook, Unknown Manager or        *
Supervision Employee; Radisson Hotel; *
City of St. Paul; Manuel Cervantes;     *
John J. Choi; Yileng Vang; Capital City *
Properties, 345 St. Peters Street,      *   Appeals from the United States
Landmark Towers, St. Paul,              *   District Court for the
Minnesota 55102; St. Paul Port          *   District of Minnesota.
Authority Prpty.; Unknown Manager; *
Unknown Security Person, 701 Carlson *      [UNPUBLISHED]
Parkway, Minnetonka, Minnesota          *
55305; Shari Moore; Crestline Hotel     *
Mgmt.; Carlson, jointly; severally;     *
and, as agents; principal, municipality *
and officially,                         *
                                        *
              Appellees.                *
                                        *
      ___________

      No. 09-2059
      ___________

Wendell Dwayne O’Neal,                 *
                                       *
            Appellant,                 *
                                       *
      v.                              *
                                      *
City of St. Paul; Yileng Vang, P.O.;  *
Ramsey County, a municipality; Susan *
Gaertner, Ramsey County Attorney;     *
Patricia Leski, Claims Administrator; *
Bob Fletcher, Ramsey Sheriff; Greg    *
Slatter, Ramsey Sheriff Deputy;       *
Unknown Ramsey Dpty. Sheriff,         *
Records Department (Administration), *
                                      *
             Appellees.               *
                                      *
       ___________

      No. 09-2060
      ___________

Wendell Dwayne O’Neal,                   *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
City of St. Paul, a municipality; Manuel *
Cervantes, former St. Paul Attorney;     *
Teresa Skarda, Chief Asst. Atty. Crim. *
Div.; Andrea Miller, Asst. City          *
Attorney; George T. Stephenson, Jdg. *
2nd Jdcl. Dist. Court; John J. Choi;     *
Jessica McConnelly, St. Paul Chief of *
Police; Ramsey County, a municipality; *
Mr. Gill, Sprvsr., Ramsey Pub Dfndr. *
Office; Autumn X. Nelson, Ramsey         *
Public Defender; Unknown Student         *




                                       -2-
Attorney, jointly, severally, officially as *
agents and municipalities,                  *
                                            *
             Appellees.                     *
                                     ___________

                               Submitted: November 17, 2009
                                  Filed: December 11, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In these consolidated appeals, Wendell O’Neal challenges adverse judgments
entered in three separate actions, all of which asserted claims arising from alleged civil
rights and other violations in connection with O’Neal’s arrest and conviction for
trespassing in August 2005, and his subsequent efforts to obtain records related to the
incident. Following careful review of the district court’s1 judgments and O’Neal’s
arguments on appeal, we find no basis for reversal. Accordingly, we affirm. See 8th
Cir. R. 47B. O’Neal’s pending motions are denied.
                        ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the reports and recommendations of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                           -3-